[Cite as State v. Jones, 2012-Ohio-6262.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellee                   :       Hon. John W. Wise, J.
                                             :       Hon. Sheila G. Farmer, J.
-vs-                                         :
                                             :
ROBERT E. JONES                              :       Case No. 12CA0054
                                             :
        Defendant-Appellant                  :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 87CR16767



JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    December 24, 2012




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JUSTIN T. RADIC                                      CHRISTOPHER M. SHOOK
20 South second Street                               33 West Main Street
4th Floor                                            P.O. Box 4190
Newark, OH 43055                                     Newark, OH 43058-4190

                                                     ROBERT E. JONES, PRO SE
                                                     P.O. Box 5500
                                                     Chillicothe, OH 45601
LIcking County, Case No. 12CA0054                                                            2

Farmer, J.

       {¶1}   On March 17, 1988, appellant, Robert Jones, pled guilty to three counts of

rape with specifications in violation of R.C. 2907.02 and 2941.14.2. By judgment entry

filed same date, the trial court sentenced appellant to an indeterminate term of ten to

twenty-five years on each count, to be served consecutively.

       {¶2}   On September 9, 2002, a hearing was held to determine appellant's status

pursuant to the Sex Offender Registration Act, R.C. Chapter 2950 (Megan's Law). By

judgment entry filed same date, the trial court classified appellant as a sexual predator.

       {¶3}   On April 20, 2012, appellant filed a motion to vacate registration

requirements. By judgment entry filed June 20, 2012, the trial court denied said motion.

       {¶4}   Appellant filed a pro se appeal and assigned the following error:

                                             I

       {¶5}   "WHETHER THE TRIAL COURT ABUSED ITS DISCRETION BY

REOPENING A FINAL VALID JUDGMENT."

       {¶6}   On October 1, 2012, Attorney Christopher Shook filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967). In said brief, Attorney Shook set forth a

potential error that could be raised, but concluded there was no legal basis for same.

Contemporaneous with the filing of the Anders brief, counsel requested to withdraw.

Attorney Shook assigned the following potential error:

                                        ANDERS I

       {¶7}   "THE TRIAL COURT COMMITTED REVERSIBLE ERROR IN ITS

DETERMINATION TO DENY APPELLANT'S MOTION TO VACATE REGISTRATION

REQUIREMENTS."
LIcking County, Case No. 12CA0054                                                       3

                                       I, ANDERS I

       {¶8}   These assignments challenge the trial court's determination to "reopen"

the case to classify appellant as a sexual predator and to deny his motion to vacate

registration requirements. We disagree with the arguments herein.

       {¶9}   On March 17, 1988, appellant pled guilty to three counts of rape and was

sentenced to an indeterminate term of ten to twenty-five years on each count, to be

served consecutively. Appellant did not appeal his sentence.

       {¶10} On September 9, 2002, a hearing was held to determine appellant's status

pursuant to the Sex Offender Registration Act, R.C. Chapter 2950 (Megan's Law). By

judgment entry filed same date, the trial court classified appellant as a sexual predator.

Appellant did not appeal his classification.

       {¶11} On April 20, 2012, appellant filed a motion to vacate registration

requirements, arguing ex post facto laws and the Supreme Court of Ohio's decision in

State v. Williams, 129 Ohio St.3d 344, 2011-Ohio-3374. The Williams court found the

Adam Walsh Act, the successor to Megan's Law, violated the ex post facto clause of the

Ohio Constitution.

       {¶12} We note the Williams court did not overrule its prior decisions on the

constitutionality of Megan's Law vis-à-vis ex post facto laws. See, State v. Cook, 83

Ohio St.3d 404 (1998); State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202; State v.

Ferguson, 120 Ohio St.3d 7, 2008-Ohio-4824.          In addition, this court upheld the

retroactive imposition of a sex offender classification upon an offender under Megan's

Law. See, State v. Wilson, 5th Dist. No. 2011CA00266, 2012-Ohio-2164.
LIcking County, Case No. 12CA0054                                                      4

      {¶13} The Anders court established five criteria which must be met before a

motion to withdraw by appellate counsel may be granted. The five criteria are: (1) a

showing that appellant's counsel thoroughly reviewed the transcript and record in the

case before determining the appeal to be frivolous; (2) a showing that a motion to

withdraw by appellant's counsel was filed; (3) the existence of a brief by appellant's

counsel raising any potential assignments of error that can be argued on appeal; (4) a

showing that appellant's counsel provided a copy of the brief which was filed to the

appellant; and (5) a showing that appellant's counsel provided appellant adequate

opportunity to file a pro se brief raising any additional assignments of error appellant

believes the court should address. Anders at 744.

      {¶14} Upon review, we find these five criteria have been met.           Pursuant to

      Anders at 744:



      ***the court-not counsel-then proceeds, after a full examination of all the

      proceedings, to decide whether the case is wholly frivolous. If it so finds it

      may grant counsel's request to withdraw and dismiss the appeal insofar as

      federal requirements are concerned, or proceed to a decision on the

      merits, if state law so requires. On the other hand, if it finds any of the

      legal points arguable on their merits (and therefore not frivolous) it must,

      prior to decision, afford the indigent the assistance of counsel to argue the

      appeal.
LIcking County, Case No. 12CA0054                                                      5


       {¶15} This court has made a full examination of all the proceedings and finds no

error by the trial court. The trial court's classification of appellant was in compliance

with the law.

       {¶16} Based upon our review, we find this appeal to be frivolous, grant Attorney

Shook's motion to withdraw, and affirm the trial court's decisions.

       {¶17} Assignments of Error I and Anders I are denied.

       {¶18} The judgment of the Court of Common Pleas of Licking County, Ohio is

hereby affirmed.


By Farmer, J.

Delaney, P.J. and

Wise, J. concur.




                                             s/ Sheila G. Farmer_______________



                                             s/ Patricia A. Delaney_____________



                                             s/ John W. Wise__________________

                                                            JUDGES




SGF/db 1205
[Cite as State v. Jones, 2012-Ohio-6262.]


                    IN THE COURT OF APPEALS FOR LICKING COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                  :
                                               :
        Plaintiff-Appellee                     :
                                               :
-vs-                                           :        JUDGMENT ENTRY
                                               :
ROBERT E. JONES                                :
                                               :
        Defendant-Appellant                    :        CASE NO. 12CA0054




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Licking County, Ohio is affirmed. Costs to

appellant.




                                               s/ Sheila G. Farmer_______________



                                               s/ Patricia A. Delaney_____________



                                               s/ John W. Wise__________________

                                                            JUDGES